Citation Nr: 0110765	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-13 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Basic eligibility for non-service connected pension benefits.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The appellant served on active duty from June 11, 1963 to 
June 16, 1963, and from September 10, 1963 to September 12, 
1963; with intervening and subsequent active duty for 
training in the Army National Guard, to include the period 
from September 1959 to March 1960.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied a claim of entitlement to 
nonservice-connected disability pension.


FINDINGS OF FACT

1. The appellant served on active duty for training from 
September 1959 to March 1960; service was also performed from 
June 11, 1963 to June 16, 1963, and from September 10, 1963 
to September 12, 1963; he had active duty for training on 
multiple occasions between May 25, 1959 and May 24, 1965.  

2.  The appellant is not service connected for any disability

3.  The appellant does not have status as a wartime veteran.


CONCLUSION OF LAW

The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  38 
U.S.C.A. §§ 101, 1521(a), (j) (West 1991); Veterans Claims 
Assistance Act (section 4, 114 Stat. 2096, 2098-2099); 38 
C.F.R. §§ 3.2, 3.3 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the RO's March 2000 rating decision that the 
evidence did not show that he had the requisite qualifying 
service for nonservice-connected pension benefits.  That is 
the key issue in this case, and the rating decision, as well 
as the May 2000 statement of the case (SOC), informed the 
appellant that evidence of qualifying service was needed to 
substantiate his claim (the appellant has not alleged that he 
has a disability as a result of either his active duty or 
ACDUTRA).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, and 
the SOC, informed the appellant of the information and 
evidence needed to substantiate this claim and complied with 
VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO requested 
all relevant treatment records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The RO also requested and obtained 
service records, specifically, the RO obtained three 
discharges (DD Form 214's) and the appellant's "Retirement 
Credits Record" (NGS Form 23).  Since the issue in this case 
is whether the appellant has the requisite qualifying service 
for nonservice-connected pension benefits, the Board finds 
that there is more than sufficient evidence of record to 
decide his claim properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits.  He contends that his 
eligibility is derived from his service in the United States 
Army.  The Board notes that the appellant has not claimed 
that he has a disability as a result of either his active 
duty or active duty for training, and that the appellant has 
no established service connected disabilities.  

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, clarify that:

(a) Pension for veterans-

(3) Improved pension; Pub. L. 95-588 (92 Stat. 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  The qualifying periods of war 
for this benefit are the Mexican border period, World War I, 
World War II, the Korean conflict, the Vietnam era and the 
Persian Gulf War.  Payments are made monthly unless the 
amount of the annual benefit is less than 4 percent of the 
maximum annual rate payable to a veteran under 38 U.S.C.A. 
1521(b), in which case payments may be made less frequently 
than monthly.  Basic entitlement exists if a veteran: (i) 
Served in the active military, naval or air service for 90 
days or more during a period of war (38 U.S.C.A. 1521(j)); or 
(ii) Served in the active military, naval or air service 
during a period of war and was discharged or released from 
such service for a disability adjudged service-connected 
without presumptive provisions of law, or at time of 
discharge had such a service-connected disability, shown by 
official service records, which in medical judgment would 
have justified a discharge for disability (38 U.S.C.A. 
1521(j)); or (iii) Served in the active military, naval or 
air service for a period of 90 consecutive days or more and 
such period began or ended during a period of war (38 
U.S.C.A. 1521(j)); or (iv) Served in the active military, 
naval or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war (38 U.S.C.A. 1521(j)); and (v) Is permanently 
and totally disabled from nonservice-connected disability not 
due to the veteran's own willful misconduct; and (vi) Meets 
the net worth requirements under § 3.274 and does not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in § 3.23.  38 C.F.R. § 3.3.

The threshold question that must be resolved in this appeal 
is whether the appellant served at least ninety days of 
active military service during a period of war, rather than 
active duty for training.  The relevant "period of war" is 
the Vietnam era, beginning August 5, 1964 and ending May 7, 
1975.  38 U.S.C.A. § 101(11) and (29)(B); 38 C.F.R. § 3.2(f).  

The record includes three discharges (DD Form 214's), which 
show that the appellant had service from September 1959 to 
March 1960, from June 11, 1963 to June 16, 1963, and from 
September 10, 1963 to September 12, 1963.  The service from 
September 1959 to March 1960 was on the basis of an order to 
active duty for training.  

A "Retirement Credits Record" (NGS Form 23) from the Army 
National Guard further shows that the appellant was on 
"active duty or active duty training" during eight periods, 
all of which took place between September 19, 1959 and July 
28, 1964 (these eight periods include the two aforementioned 
periods of duty).  

The appellant has not claimed that he has a disability as a 
result of his active duty or active duty for training, and 
the appellant has no established service connected 
disabilities.  The appellant's DD Form 214's do not show that 
the appellant had active duty during a time of war, and his 
NGS Form 23 indicates that the balance of his service was 
ACDUTRA.  The service department's determinations must be 
accepted by the Board.  See 38 C.F.R. § 3.203; Venturella v. 
Gober, 10 Vet. App. 340, 341-342 (1997); Duro v. Derwinski, 2 
Vet. App. 530 (1992).  Of particular note, even though the 
NGS Form 23 indicates that the appellant had service from May 
25, 1964 to May 24, 1965, and even though this was for over 
90 days and during a period of war, this was ACDUTRA service.  

In sum, the appellant has no qualifying military service that 
would convey veteran wartime status.  In reviewing a 
comparable factual scenario, the U. S. Court of Appeals for 
Veterans Claims has held that where the law and not the 
evidence is dispositive of an claimant's claim, the claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appellant has not 
stated a legal claim for pension upon which relief may be 
granted, and the appeal must be denied.  

ORDER

Basic eligibility for nonservice-connected pension purposes 
is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

